Citation Nr: 1756343	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-32 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial compensable rating for diabetes mellitus, type II.

3.  Entitlement to service connection for seborrheic dermatitis as secondary to service-connected PFB.

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety with sleep impairment and depression, as secondary to service-connected PFB and/or diabetes mellitus, type II and/or peripheral neuropathy.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009, January 2011, and April 2012 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran clarified that the service connection issues regarding seborrheic dermatitis and an acquired psychiatric disability were being sought only on a secondary service connection basis.  This is reflected in the issues listed on the title page.

The RO adjudicated the Veteran's psychiatric disability claim as service connection for anxiety with sleep impairment and service connection for depression, both as secondary to the service-connected disability of PFB.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for one type of psychiatric disability, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly as noted on the title page of this decision.

The Board notes that the issue of entitlement to service connection for erectile dysfunction (ED) was initially denied in a May 2009 rating decision, and the Veteran perfected an appeal.  In a September 2013 rating decision, the RO granted service connection for ED.  Thus, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to this issue and it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed before final adjudication.  In June 2017, the Veteran testified before the undersigned VJL at a video conference in Columbia, South Carolina.  During the hearing the Veteran indicated that he has received recent private treatment for his diabetes mellitus, type II, but records reflecting this treatment have not been associated with the claim file.  The Board will remand to obtain these records.  In addition, the Board notes that in the claim file there appear to be incomplete scans of VA examination reports dating from around December 2011.  The Board will remand to obtain complete copies of these examination reports.

Regarding the increased rating issues, the Veteran indicated that both his service-connect PFB and diabetes mellitus, type II have become more severe since prior VA examinations.  Under these circumstances, VA cannot rate these service-connected disabilities without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the issues of service connection, the Veteran clarified at the hearing that the service connection issues regarding seborrheic dermatitis and an acquired psychiatric disability are sought solely on a secondary service connection basis.  Specifically, the Veteran believes that his claimed seborrheic dermatitis is secondary to his service-connected PFB and his acquired psychiatric disability is secondary to his service-connected PFB and/or diabetes mellitus, type II and/or peripheral neuropathy.  The Veteran was afforded a VA examination in September 2005, in which he was diagnosed with PFB and mild seborrheic dermatitis; however, the examiner did not address the etiology of the Veteran's skin disabilities.  The Veteran was afforded a VA examination in July 2010 regarding his PFB.  The examiner at the time opined that medications for PFB do not cause anxiety/sleep impairment and depression.  However, the examiner did not address whether the PFB or medications aggravated the Veteran's acquired mental disability.  In addition, the examiner did not address whether the Veteran's diabetes mellitus, type II and/or peripheral neuropathy were related to this diagnosed acquired mental disability.  Similarly, the Veteran was afforded a VA examination in September 2011 regarding his acquired mental disability.  While the examiner provided an opinion as to whether the Veteran's PFB was related to his diagnosed mental disability, the examiner did not address whether PFB aggravated the Veteran's acquired mental disability, nor did the examiner address a potential connection to the Veteran's diabetes mellitus, type II and/or peripheral neuropathy.  The Board finds that new examinations and opinions are needed to address the issues of service connection for seborrheic dermatitis and an acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain all releases needed to obtain relevant private treatment records from 2015 to the present, and then secure all identified records.  In addition, the RO should obtain any outstanding VA treatment records.  The RO should also ensure that complete copies of all examination reports are associated with the file, including the December 2011 report that appears to be incomplete in the claim file.  All efforts to obtain the requested records should be clearly documented in the claim file.  

2.  After completing the above development, schedule the Veteran for the following examinations:

(a)  Appropriate examinations to address the current level of severity of his service-connect PFB and diabetes mellitus, type II.  All needed tests should be conducted and all relevant treatment records reviewed.  The examinations should include an interview of the Veteran.

(b)  Appropriate examinations to address the etiology of the Veteran's seborrheic dermatitis and acquired psychiatric disability.

Reports of the examinations should address whether it is more likely than not that the Veteran's seborrheic dermatitis and acquired psychiatric disability are caused by or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected PFB, diabetes mellitus, type II, and/or peripheral neuropathy.

In addition, the examiner(s) should identify all of the medications the Veteran takes for his service-connected disabilities of PFB, diabetes mellitus, type II, and peripheral neuropathy and provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent) that the Veteran's seborrheic dermatitis and acquired psychiatric disability are caused by or aggravated (permanently worsened) beyond normal progression by any medication used to treat the service-connected disabilities.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

For all examinations, the examiner(s) must be provided a copy of the claim file and a review of the claim file should be completed and noted in any subsequent opinion.

A complete rationale for all opinions expressed should be provided in the examination reports. 

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

